Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: There does not appear to be drawing descriptions for Figs. 5a and 5b; it is not clear if the drawing description for “Fig. 5” is intended for Figs. 5a and 5b.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14-24:
(i) These claims are directed to a “network node” that is configured to perform certain steps.  It is unknown what parts or components internal to such “network node” are performing the claimed steps.  Clarification is required.
Claims 1 and 14:
(ii) It is unclear what is meant and/or encompassed by “when last of any one of: reactivation and reactivation of short SPS was triggered”.  It is not clear why there are two recitations of “reactivation”, and this repetition renders this phrase confusing.  Due to this confusion, it is unclear what the metes and bounds of this limitation are. Clarification is required.
Claims 2-12 and 15-24:
The dependent claims are rejected as indefinite for depending from indefinite, parent claims 1 and 14.
Claim 19:
(i) This claim recites “The network node according to claim 11”.  However, claim 11 is directed to a method.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 1-4, 6, 11, 12, 15-17, 24 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2012/0155416 A1 to Zhang et al., in view of U.S. Patent Publication No. 2019/0029033 A1 to Tang et al.
AS to claim 14, Zhang discloses A network node for deciding whether or not to trigger Semi Persistent Scheduling, SPS, reactivation of a SPS activated User Equipment, UE, in a wireless communication network, the network node being configured to (Figs. 1-5 and paragraphs 5, 56-70, disclosing an eNB that implements, activates and reactivates SPS, teaching the recited “network node”): 
receive Uplink, UL, data from the UE, over a radio resource, which radio resource is adapted to comprise any one of: an SPS resource and a dynamically granted resource (Figs. 2-4, paragraphs 5, 56-70, disclosing the UE sending UL data to the eNB in the first two “SPS period[s]” using resources pre-allocated by the eNB using SPS, teaching this limitation); 
determine a difference of signal quality of the radio resource used for the received UL data compared to a previous signal quality calculated when last of any one of: reactivation and reactivation of SPS was triggered; and decide whether or not to trigger SPS reactivation of the UE based on the determined difference of the signal quality. (Figs. 2-4, paragraphs 5, 11-43, 56-70, disclosing that the eNB determines the size L [“signal quality of the radio resource used for the received UL data”] of data packets received during the SPS periods, and the preallocated transport block size R [“a previous signal quality calculated when last of any one of: reactivation and reactivation of SPS was triggered”] that is the result of a previous SPS reactivation, and compares/determines the difference between L and R, and based on that difference, the eNB will “reactive SPS”; note that the data/block size L and R are indicative of “signal quality”, since to a PHOSITA, the longer/larger the value of L and R, the better the signal/channel quality;

Zhang does not appear to explicitly disclose short SPS.
Tang discloses short SPS (see, e.g., paragraphs 5 and 32, disclosing SPS where “the SPS period is a short period”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Tang’s teaching of short SPS above, in conjunction with and to modify Zhang’s teachings above to reject the limitations of this claim, by replacing the SPS features disclosed in Zhang by Tang’s short SPS.  This is further at least because these references are in the same field of endeavor with regard to SPS management. The suggestion or motivation would have been to improve the implementation of SPS, including the different varieties of SPS. (Tang, paragraphs 3-68; Zhang, paragraphs 1-43).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
AS to claim 1, see rejection for claim 14.
AS to claim 2, Zhang and Tang teach the method as in the parent claim 1
Zhang discloses when the signal quality of the radio resource used for the received UL data is higher than the previous signal quality calculated when last of any one of: reactivation and reactivation of short SPS was triggered, performing a SPS Transmission Format Selection, TFS (Fig. 3, paragraphs 56-62, disclosing L > R over a “comparison period”, meaning that the signal/channel quality currently is better than the signal/channel quality when SPS was last 
AS to claim 3, Zhang and Tang teach the method as in the parent claim 2
Zhang discloses wherein the SPS TFS is performed when further, a time period between the UL data was received and the last of any one of: reactivation and reactivation of short SPS was triggered, is longer than a threshold. (Fig. 3, paragraphs 56-62, disclosing L > R over a “comparison period”, meaning that the signal/channel quality currently is better than the signal/channel quality when SPS was last reactivated, and in which case, the eNB “reactivates the ULSPS, newly pre-allocates more resources to the UE”, teaching an embodiment of TFS; further see paragraph 19-20: “the value of the comparison period is greater than that of two SPS periods”, teaching this limitation).
AS to claim 4, Zhang and Tang teach the method as in the parent claim 2.
Zhang discloses determining whether or not the performed SPS TFS resulted in a Transmission Format, TF, that was different from the TF used in the last of any one of: reactivation and reactivation of SPS; and when the TF is different, deciding to trigger reactivation of SPS for the UE, and when the TF is not different, deciding to not trigger reactivation of SPS for the UE. (Fig. 3, paragraphs 56-62, disclosing L > R over a “comparison period”, meaning that the signal/channel quality currently is better than the signal/channel quality when SPS was last reactivated, this determination of L > R over a comparison period teaching an embodiment of “SPS TFS”, and in which case, the eNB “reactivates the UL SPS, newly pre-allocates more resources to the UE”, which would not have occurred if L is not different from R, teaching this limitation).
Zhang does not appear to explicitly disclose short SPS.

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Tang’s teaching of short SPS above, in conjunction with and to modify Zhang’s teachings above to reject the limitations of this claim, by replacing the SPS features disclosed in Zhang by Tang’s short SPS.  This is further at least because these references are in the same field of endeavor with regard to SPS management. The suggestion or motivation would have been to improve the implementation of SPS, including the different varieties of SPS. (Tang, paragraphs 3-68; Zhang, paragraphs 1-43).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
AS to claim 6, Zhang and Tang teach the method as in the parent claim 1.
Zhang discloses when the signal quality of the radio resource used for the received UL data is lower than the previous signal quality calculated when last of any one of: reactivation and reactivation of SPS was triggered, performing a SPS TFS. (Fig. 4, paragraphs 63-70, disclosing L < R over a “comparison period”, meaning that the signal/channel quality currently is not better than the signal/channel quality when SPS was last reactivated, this determination of L > R over a comparison period teaching an embodiment of “SPS TFS”, and in which case, the eNB “reactivates the ULSPS, newly pre-allocates less resources to the UE”, also teaching an embodiment of TFS).
Zhang does not appear to explicitly disclose short SPS.

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Tang’s teaching of short SPS above, in conjunction with and to modify Zhang’s teachings above to reject the limitations of this claim, by replacing the SPS features disclosed in Zhang by Tang’s short SPS.  This is further at least because these references are in the same field of endeavor with regard to SPS management. The suggestion or motivation would have been to improve the implementation of SPS, including the different varieties of SPS. (Tang, paragraphs 3-68; Zhang, paragraphs 1-43).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
AS to claim 11, Zhang and Tang teach the method as in the parent claim 1.
Zhang discloses when there is no difference between the signal quality of the radio resource used for the received UL data and the previous signal quality calculated when last of any one of: reactivation and reactivation of SPS was triggered, deciding to not trigger reactivation of SPS for the UE (Figs. 2-4, paragraphs 5, 56-70, disclosing triggering reactivation only if L is different from R over a “comparison period”, meaning that the signal/channel quality currently is different than the signal/channel quality when SPS was last reactivated, thus teaching not triggering reactivation of SPS if “there is no difference …”).
Zhang does not appear to explicitly disclose short SPS.
Tang discloses short SPS (see, e.g., paragraphs 5 and 32, disclosing SPS where “the SPS period is a short period”).

AS to claims 15-17, see rejections for 2-4, respectively, in the same order.
AS to claim 24, see rejection for 11.
AS to claim 12, see rejection for claim 14.  Note that Zhang discloses a eNB (Figs. 1-5), which is understood by a PHOSITA to comprise the recited “computer program product”.
AS to claim 19, Zhang and Tang teach the method as in the parent claim 11.
Zhang discloses when the signal quality of the radio resource used for the received UL data is lower than the previous signal quality calculated when last of any one of: reactivation and reactivation of SPS was triggered, performing a SPS TFS. (Fig. 4, paragraphs 63-70, disclosing L < R over a “comparison period”, meaning that the signal/channel quality currently is not better than the signal/channel quality when SPS was last reactivated, this determination of L > R over a comparison period teaching an embodiment of “SPS TFS”, and in which case, the eNB “reactivates the ULSPS, newly pre-allocates less resources to the UE”, also teaching an embodiment of TFS).

Tang discloses short SPS (see, e.g., paragraphs 5 and 32, disclosing SPS where “the SPS period is a short period”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Tang’s teaching of short SPS above, in conjunction with and to modify Zhang’s teachings above to reject the limitations of this claim, by replacing the SPS features disclosed in Zhang by Tang’s short SPS.  This is further at least because these references are in the same field of endeavor with regard to SPS management. The suggestion or motivation would have been to improve the implementation of SPS, including the different varieties of SPS. (Tang, paragraphs 3-68; Zhang, paragraphs 1-43).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Potentially Allowable Subject Matter
Claims 5, 7-10, 18, 20-23 may potentially be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided that all outstanding rejections are successfully traversed.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463